Citation Nr: 0820244	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  05-25 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an earlier effective date than August 20, 
2004 for a 100 percent rating for residuals of polio, loss of 
both feet.       

2.  Entitlement to an earlier effective date than August 20, 
2004 for the grant of special monthly compensation based on 
loss of use of both feet.

3.  Entitlement to a disability rating greater than 
20 percent for postoperative left (non-dominant) carpal 
tunnel syndrome. 

4.  Entitlement to a disability rating greater than 
40 percent for postoperative C6-7 intervertebral disc 
syndrome with residual arm pain and traumatic arthritis of 
the cervical spine. 

5.  Entitlement to a disability rating greater than 
10 percent for postoperative right (dominant) carpal tunnel 
syndrome. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The veteran had active service from May 1971 to January 1979.

Regarding the issue of entitlement to an earlier effective 
date for the residuals of polio, loss of both feet, this 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
veteran disagreed with this decision in April 2005.  He 
perfected a timely appeal in August 2005.  

Regarding the issue of entitlement to an earlier effective 
date for the grant of entitlement to special monthly 
compensation based on loss of use of both feet, this matter 
comes before the Board on appeal from a February 2005 rating 
decision by an RO of the VA.  The veteran disagreed with this 
decision in August 2005.  He perfected a timely appeal in 
March 2006.  

Regarding the issues for entitlement to an increased rating 
for postoperative left (non-dominant) carpal tunnel syndrome, 
for postoperative C6-7 intervertebral disc syndrome with 
residual arm pain and traumatic arthritis of the cervical 
spine, and for postoperative right (dominant) carpal tunnel 
syndrome, these matters come before the Board on appeal from 
an August 2006 rating decision by an RO of the VA.  The 
veteran disagreed with this decision in October 2006.  He 
perfected a timely appeal in August 2007.  

Although the veteran also perfected an appeal for the issues 
entitlement to an initial rating in excess of 30 percent for 
service-connected right lower extremity residuals of polio 
and entitlement to an initial rating in excess of 20 percent 
for service-connected left lower extremity residuals of 
polio, the RO assigned maximum ratings of 100 percent for 
each of these disabilities in a February 2005 rating 
decision.  Thus, these issues are no longer in appellate 
status.  See Grantham v. Brown, 114 F.3d 1156 (1997).  In 
addition, by letter received later in February 2005, the 
veteran withdrew his appeal on these issues.  See 38 C.F.R. 
§ 20.204 (2007).

The Board also notes that the veteran had perfected an appeal 
in December 2003 for the issue of an earlier effective date 
for service connection for residuals of polio, loss of use of 
both feet.  In a February 2005 letter, however, the veteran 
withdrew his appeal on this issue.  As a result, it is no 
longer in appellate status.  Id.


FINDINGS OF FACT

1.  It was not factually ascertainable prior to August 20, 
2004, that the veteran's service-connected residuals of 
polio, loss of both feet, had increased in severity so as to 
meet the criteria for a 100 percent rating.  

2.  It was not factually ascertainable prior to August 20, 
2004, that the criteria were met for special monthly 
compensation based on loss of use of both feet. 

3.  The veteran's service-connected postoperative left (non-
dominant) carpal tunnel syndrome is manifested by, at worst, 
moderate incomplete paralysis of the median nerve.

4.  The veteran's service-connected postoperative C6-7 
intervertebral disc syndrome with residual arm pain and 
traumatic arthritis of the cervical spine is not manifested 
by ankylosis, incapacitating episodes of intervertebral disc 
disease, or any objective neurologic abnormalities.  

5.  The veteran's service-connected postoperative right 
(dominant) carpal tunnel syndrome is manifested by, at worst, 
moderate incomplete paralysis of the median nerve.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than August 
20, 2004, for a 100 percent rating for service-connected 
residuals of polio, loss of both feet, have not been met.  
38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.400, 4.7, 4.71a, 4.73, Diagnostic Codes 
(DC's) 5110, 5311 (2007).
 
2.  The criteria for an effective date earlier than August 
20, 2004, for a 100 percent rating for special monthly 
compensation based on loss of use of both feet have not been 
met.  38 U.S.C.A. §§ 1114(l) and (s), 1155, 5107, 5110 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.350 (b) and (i), 3.400 
(2007).

3.  The criteria for a disability rating greater than 20 
percent for service-connected postoperative left (non-
dominant) carpal tunnel syndrome have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, DC 8599-8515 (2007).

4.  The criteria for a disability rating greater than 40 
percent for service-connected postoperative C6-7 
intervertebral disc syndrome with residual arm pain and 
traumatic arthritis of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DC's 5237, 5243 (2007).

5.  The criteria for a 30 percent rating (but no higher) for 
service-connected postoperative right (dominant) carpal 
tunnel syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, DC 8599-8515 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the veteran's earlier effective date claims, the RO 
provided the appellant pre-adjudication notice by letters 
dated in March 2002 and March 2004.  The notification 
substantially complied with the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence, and Pelegrini.  
                                                                           
The RO also provided the appellant with notice of the Dingess 
requirements in January 2006 and March 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006),  While the January 2006 
and March 2006 notices were not provided prior to the 
February 2005 adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to participate meaningfully in the adjudication process.  The 
claims subsequently were readjudicated in October 2006 and 
February 2008 supplemental statements of the case, following 
the provision of notice.  The veteran and his representative 
have not alleged any prejudice as a result of the untimely 
notification, nor has any been shown.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Regarding the increased rating claims for postoperative left 
(non-dominant) carpal tunnel syndrome, for postoperative C6-7 
intervertebral disc syndrome with residual arm pain and 
traumatic arthritis of the cervical spine, and for 
postoperative right (dominant) carpal tunnel syndrome, the RO 
provided the appellant pre-adjudication notice by letters 
dated in January 2006 and March 2006.  Thus, this notice was 
timely with respect to these claims.  

The Board notes that for an increased-compensation claim, 
section 
§ 5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in January 2006 and March 2006 that 
fully addressed all four notice elements.  The January 2006 
letter informed the appellant of what evidence was required 
to substantiate increased rating claims, since he was 
specifically informed that the evidence must show that his 
service-connected disability worsened, and of the appellant's 
and VA's respective duties for obtaining evidence.  The 
appellant also was asked to submit evidence and/or 
information in his possession.  Although the VCAA notice 
issued in this case did not comply with Vazquez-Flores, a 
review of the record leads the Board to conclude that the 
veteran had actual knowledge of the essential notice elements 
discussed in Vazquez-Flores.  The March 2006 letter advised 
the veteran that, in determining the disability rating, VA 
would look to the nature and symptoms of his disability, the 
severity and duration, and the impact on employment.  
Moreover, the veteran was given a list of examples of the 
types of evidence which would be pertinent to his claim and 
advised to give such evidence to VA or tell VA about it.  The 
Board notes that the veteran has submitted statements from 
himself and others regarding the effects that worsening has 
on his daily life.  In a March 2006statement, the veteran's 
neighbor stated that the veteran was unable to perform simple 
daily living skills and that he required assistance in all 
phases of daily living.  When the veteran was afforded a VA 
examination in March 2006, he stated that, secondary to his 
back disability, there was severe limitation to performance 
of activities of daily living.  In a substantive appeal 
received in August 2007, the veteran stated that he was 
unable to care for himself at all.  In a statement received 
in May 2008, the veteran's representative maintained that the 
veteran's wife and granddaughter had to help him with 
practically everything he did.  The veteran also has been 
represented throughout the pendency of this appeal by a 
national service organization which is well-versed in laws 
and regulations pertaining to veteran's claim.  Thus, the 
Board finds that the veteran is not prejudiced by proceeding 
to a final decision on these claims.   

The Board further finds that VA has complied with the duty to 
assist.  VA has obtained service treatment records and VA and 
private medical records.  VA also has assisted the veteran in 
obtaining evidence and afforded the veteran VA examinations 
for his spine and carpal tunnel syndrome in March 2006 and 
February 2007.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the veteran's claims file; the veteran and his representative 
have not contended otherwise.  By statement received in March 
2008, the veteran notified the VA that he had no additional 
evidence to furnish and requested an expedited submission of 
his appeal to the Board.  In summary, VA has substantially 
complied with the notice and assistance requirements and the 
veteran is not prejudiced by a decision on the claim at this 
time.

Earlier Effective Date

The veteran contends that he is entitled to an earlier 
effective date prior to August 20, 2004, for the 100 percent 
rating assigned to his service-connected residuals of polio, 
loss of both feet and for the grant of special monthly 
compensation based on loss of use of both feet.  

The law pertaining to the effective date of a VA claim for 
increase in disability mandates that unless specifically 
provided otherwise, the effective date for the increase shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The pertinent 
statute specifically provides that the effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if an application is received within one year 
from such date.  38 U.S.C.A. § 5110(b)(2).  If the increase 
became ascertainable more than one year prior to the date of 
receipt of the claim, however, then the proper effective date 
would be the date of claim.  In a case where the increase 
became ascertainable after the filing of the claim, then the 
effective date would be the date of increase.  See Harper v. 
Brown, 10 Vet. App. 125 (1997).

Here, the veteran's claim was received on July 24, 1990.  By 
rating decision in October 1990, the RO denied the veteran's 
claim of service connection for residuals of polio, loss of 
both feet.  The veteran perfected an appeal and, in July 
1998, the Board remanded the case for further development.  
By rating decision in November 2002, the RO granted service 
connection for residuals of polio, right lower extremity and 
assigned staged ratings of 10 percent effective July 24, 1990 
(the date that VA received the veteran's claim), and of 
30 percent October 18, 1996.  The RO also granted service 
connection for residuals of polio, left lower extremity, and 
assigned staged ratings of 10 percent effective July 24, 
1990, and of 20 percent effective October 18, 1996.  The 
veteran perfected an appeal in December 2003.  By rating 
decision in February 2005, the RO assigned a 100 percent 
rating for service-connected residuals of polio resulting in 
the loss of use of both feet (previously evaluated as 30 
percent disabling for the right lower extremity and 20 
percent disabling for the left lower extremity) effective 
August 20, 2004.  The RO further determined that, as of 
August 20, 2004, special monthly compensation was warranted 
based on the loss of use of both feet.  

I.  Loss of Use of Both Feet

The Board notes that the veteran's service-connected of 
residuals of polio, loss of both feet has been evaluated 
under DC's 5110 and 5311.  38 C.F.R. §§ 4.71a, 4.73.  The 
Board notes, however, that under DC 5311, the maximum rating 
is 30 percent.  See 38 C.F.R. § 4.73, DC 5311.  Under 
DC 5110, the loss of use of both feet warrants a 100 percent 
rating.  See 38 C.F.R. § 4.71a, DC 5110.

A September 1990 private medical record from D.R., M.D. 
(Dr. D.R.) shows that the veteran was wobbly when he 
attempted to stand in the Romberg position.  
Dr. D.R. further observed that the veteran was unable to 
stand on either foot with his eyes open and closed.

A September 1994 VA examination revealed that the veteran 
complained of back pain upon prolonged standing and walking.  
An August 1996 VA neurological disorder examination showed 
that, on gait testing, the veteran ambulated with a slightly 
wide-based gait and used a cane to support his right side.  
On an October 18, 1996 VA electrodiagnostic report, no loss 
of use of both feet was indicated.  A March 1999 VA medical 
record showed that the veteran reported using a treadmill for 
twenty minutes three times a week.  

An April 2002 VA examination showed that he ambulated using 
Canadian crutches at home.  Upon physical examination, the 
veteran walked with a cane with his right leg everted slowly 
and without his brace.  The veteran was able to lift his 
right leg to put on his pant leg and stood without 
assistance.    

March 2004 medical records from William Beaumont Army Medical 
Center in El Paso, Texas showed that the veteran's gait and 
stance were abnormal and that he used a bilateral upright 
brace thigh cuff.  He had a normal stride and used a cane in 
his right hand with shortened weight bearing on the right.  

By the August 20, 2004 VA examination, however, the veteran 
could stand only for a few minutes with the use of Canadian 
crutches and with the help of family members.  He needed to 
use Canadian crutches, large metal braces on his legs, and an 
electric scooter for safe ambulation.  He could not ambulate 
on his own whatsoever.  The VA examiner diagnosed severe post 
poliomyelitis syndrome associated with progressive muscular 
atrophy and severe muscle weakness involving both lower 
extremities with significant deterioration of function and 
also associated with marked fatigue, severe pain and severe 
fasciculations of both lower extremities.  The veteran was 
definitely incapacitated due to significant post polio 
syndrome involving both lower extremities and needed help 
from family members for all basic functions.  

The Board finds that the preponderance of the evidence is 
against an effective date earlier than August 20, 2004, for a 
100 percent rating for residuals of polio, loss of both feet.  
Prior to that date, the veteran had use of both feet.  In 
October 1996, no loss of use of both feet was indicated.  In 
March 1999, the veteran reported walking on a treadmill for 
twenty minutes three times a week.  In April 2002, the 
veteran ambulated using Canadian crutches at home, walked 
with a cane with his right leg everted slowly and without his 
brace, and was able to lift his right leg to put on his pant 
leg and stand without assistance.  Although the veteran's 
gait and stance were abnormal and that he used a bilateral 
upright brace thigh cuff in March 2004, he also had a normal 
stride and used a cane in his right hand with shortened 
weight bearing on the right.  Overall, the evidence does not 
show that it was factually ascertainable that the veteran 
experienced loss of use of both feet prior to August 20, 
2004, such that an earlier effective date is warranted for 
the 100 percent rating.     
II.  Special Monthly Compensation

Special monthly compensation is payable for anatomical loss 
or loss of use of both feet or being permanently bedridden or 
so helpless as to be in need of regular aid and attendance.  
38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  Loss of use of 
both feet will be held to exist when no effective function 
remains other than that which would be equally well served by 
the amputation stump at the site of election below the knee 
with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis; for example: 

(a) Extremely unfavorable ankylosis of the knee, or complete 
ankylosis of two major joints of an extremity, or shortening 
of the lower extremity of 3 1/2 inches or more, will constitute 
loss of use of the foot involved.  

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot.  38 C.F.R. § 3.350(a)(2).   

As noted above, it was not factually ascertainable that the 
veteran experienced the loss of use of both feet prior to 
August 20, 2004.  

The Board notes that special monthly compensation may also be 
paid if a veteran has a single service-connected disability 
rated 100 percent and either (1) has additional service-
connected disability or disabilities ratable at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems; or (2) is permanently housebound by reason of 
service-connected disabilities.  Permanently housebound means 
the veteran is substantially confined, as a direct result of 
service- connected disabilities, to his dwelling or the 
immediate premises (or, if institutionalized, to the ward or 
clinical areas), and it is reasonably certain that the 
disabilities and resultant confinement will continue 
throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 
3.350(i).

The Board finds that an effective date earlier than 
August 20, 2004, for the grant of special monthly 
compensation based on loss of use of both feet is not 
warranted.  As noted above, the veteran's service-connected 
residuals of polio, loss of both feet, was rated 100 percent 
disabling effective August 20, 2004.  Additionally, his 
combined disability rating for all other service-connected 
disabilities is 60 percent.  See 38 C.F.R. § 4.25.  Simply 
put, however, there is no medical evidence that, prior to 
August 20, 2004, the veteran experienced loss of use of both 
feet or was permanently bedridden or so helpless as to be in 
need of regular aid and attendance such that an earlier 
effective date is warranted for special monthly compensation.  
There also was no medical evidence that the veteran was 
permanently housebound by reason of his service-connected 
disabilities prior to August 20, 2004.  Thus, an effective 
date earlier than August 20, 2004, for special monthly 
compensation is not warranted.  

Increased Ratings

The veteran also contends that his service-connected 
postoperative left (non-dominant) carpal tunnel, 
postoperative C6-7 intervertebral disc syndrome with residual 
arm pain and traumatic arthritis of the cervical spine, and 
right (dominant) carpal tunnel syndrome are more disabling 
than currently evaluated.  

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).    

I.  Postoperative Left (non-dominant) Carpal Tunnel Syndrome   

The veteran's service-connected postoperative left (non-
dominant) carpal tunnel syndrome has been evaluated as 
20 percent disabling under the provisions of DC 8599-8515.  
See 38 C.F.R. § 4.124a, DC 8599-8515 (2007).

Under DC 8599, the veteran's service-connected postoperative 
left (non-dominant) carpal tunnel syndrome is rated by 
analogy under a closely related injury (DC 8515-paralysis of 
the median nerve) in which not only the functions affected, 
but also the anatomical localization and symptomatology are 
closely analogous.  See  38 C.F.R. § 4.20.  

Under DC 8515 for the non-dominant hand, a rating of 20 
percent is warranted for moderate incomplete paralysis of the 
median nerve.  A rating of 40 percent is warranted for severe 
incomplete paralysis of the median nerve.  A maximum rating 
of 60 percent is warranted for complete paralysis of the 
median nerve; the hand inclined to the ulnar side, the index 
and middle fingers more extended than normally, considerable 
atrophy of the muscles of the thenar eminence, the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective, absence of flexion of index finger and feeble 
flexion of middle finger, cannot make a fist, index and 
middle fingers remain extended; cannot flex distal phalanx of 
thumb, defective opposition and abduction of the thumb, at 
right angles to palm; flexion of wrist weakened; pain with 
trophic disturbances.  See 38 C.F.R. § 4.124a, DC 8515 
(2007).

On VA examination in March 2006, he complained of numbness in 
both hands with constant pain in the wrists, forearm pain 
that was sharp and very severe in intensity.  The veteran 
denied flare-ups and stated that there was associated 
weakness, fatigue, and functional loss.  He said that he 
could not button a shirt and could not hold a cup of coffee 
secondary to weakness.  Upon physical examination, there was 
decreased muscle mass and decreased sensation throughout the 
fingers and hands bilaterally and evidence of mild to 
moderate muscle atrophy bilaterally.  The VA examiner 
diagnosed postoperative carpal tunnel syndrome.  

On VA examination in February 2007, he complained of constant 
pain inside his wrists that was 9/10 on a pain scale, 
numbness of the wrist and hands, pain aggravated with motion, 
and a loss of strength that affected his ability to do things 
with his fingers such as buttoning his clothes.  The veteran 
used braces constantly.  He denied any locking, dislocation, 
but admitted that his wrists gave way occasionally and that 
they would swell all of the time.  On physical examination, 
there was swelling in both wrists and scars on the palmar 
aspect of the wrist joint with tenderness.  Dorsiflexion of 
the left wrist was 0 to 40 degrees and palmar flexion was 0 
to 60 degrees, limited to this range of motion due to fear of 
pain.  Repetitive dorsiflexion was 0 to 40 degrees with 
palmar flexion from 0 to 60 degrees.  Ulnar deviation was 45 
degrees, and radial deviation was 0 to 20 degrees without 
limitation of motion due to pain, fatigue, weakness or lack 
of endurance.  The impression was bilateral arthritic changes 
of distal lateral carpal joints.  The VA examiner diagnosed 
post operative carpal tunnel syndrome of the left wrist.

The Board notes that normal range of motion of the wrist is 
as follows: dorsiflexion 0 to 70 degrees, palmar flexion 0 to 
80 degrees, ulnar deviation 0 to 45 degrees, and radial 
deviation 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2007).

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board finds that the preponderance of the evidence is 
against an increased rating greater than 20 percent for post-
operative left (non-dominant) carpal tunnel syndrome.  
Although the veteran's dorsiflexion and palmar flexion was 
limited in February 2007, he exhibited a full range of wrist 
motion for ulnar deviation and radial deviation.  There was 
neither severe incomplete paralysis nor complete paralysis of 
the median nerve to warrant a rating of 40 percent or 60 
percent, respectively.  Applying the DeLuca factors also does 
not result in a higher rating.  Although the veteran claimed 
at the March 2006 VA examination that he had weakness, 
fatigue, and functional loss in his left wrist, the February 
2007 VA examination revealed that there was no limitation of 
motion in the left wrist due to pain, fatigue, weakness or 
lack of endurance regarding ulnar and radial deviation.  In 
this regard, the Board notes that the veteran's complaints of 
pain and the demonstrated limitation of motion on 
dorsiflexion and palmar flexion are compensated appropriately 
by the current 20 percent rating.    

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  On VA examination in February 2007, the 
veteran reported that he had retired in 1996.  Accordingly, 
the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



II.  Intervertebral Disc Syndrome 

The veteran's service-connected postoperative C6-7 
intervertebral disc syndrome with residual arm pain and 
traumatic arthritis of the cervical spine is evaluated as 
40 percent disabling under DC's 5237 (for cervical strain) 
and 5243 (for intervertebral disc syndrome).
  
The general rating formula provides for disability ratings 
under DC's 5235 to 5243, unless the disability rated under 
DC 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; a 50 percent rating is awarded for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
DC 5010, arthritis due to trauma substantiated by x-ray 
findings will be rated as degenerative arthritis.  Ratings 
for degenerative arthritis under DC 5003 are based on the 
limitation of motion of the affected joint or joints.  When 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate diagnostic 
codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71(a), DC's 5003, 5010.  Here, since limitation of motion 
is compensable under DC 5237, a rating under DC's 5003 and 
5010 are not for application.  

Medical treatment records from Beaumont Army Medical Center 
show that the veteran was seen in November 2004 by a VA staff 
neurosurgeon.  At that time, the veteran's complaints 
included pain in his neck, arms, and shoulders which he 
described as a pinched nerve feeling, occasional numbness in 
his arms, pain aggravated by moving more frequently, and a 
loss of arm strength over the past 6 years.  Physical 
examination of the spine showed an abnormal appearance 
Kyphotic posture and tenderness on palpation erector 
musculature.  Cervical spine pain was elicited by motion.  
Flexion was pronounced, and the veteran was unable to extend 
his neck significantly.  The veteran had a balance deformity 
that the VA examiner suspected would be worse when imaged 
with dynamic films.  The diagnosis was cervicalgia secondary 
to spondylosis, cervical spine postsurgical times two, by 
history C5-6-7.      

On VA examination in March 2006, the veteran complained of 
constant and very severe sharp neck pain with radiation to 
the shoulders and arms bilaterally which occurred on a daily 
basis.  The veteran used a neck brace at night to keep his 
head from turning and there was associated stiffness and 
weakness in the neck.   The veteran told the VA examiner 
that, secondary to his disability, he had severe limitation 
in performance of activities of daily living.    No physical 
examination performed.  The VA examiner explained that the 
veteran would not do the range of motion testing of the 
cervical spine due to his anticipation of having severe pain.  
The diagnosis was postoperative C6-7 fusion intervertebral 
disc syndrome.    

On VA examination in February 2007, the veteran complained of 
constant pain and numbness of the posterior neck, especially 
at the base of the skull with pain at 10/10 on a pain scale, 
frequent stiffness and spasm of neck muscles which limited 
his range of motion of his neck, pain radiating to his 
shoulders, and limitations in the performance of his daily 
activities.  The veteran said that nothing could relieve the 
pain.  The veteran stated that he used a neck brace 
especially at night.  Upon physical examination, forward 
flexion was limited to 0 to 15 degrees due to the veteran's 
fear of pain.  Repetitive use was of slow propulsion limited 
to 0 to 15 degrees due, again due to fear of pain.  Backward 
extension measured from 0 to 5 degrees with left and right 
lateral flexion from 0 to 15 degrees.  Right lateral rotation 
of slow propulsion was limited to 0 to 80 degrees, whereas 
left lateral rotation of slow propulsion was limited to 0 to 
50 degrees for fear of pain.  Impression of the spine was 
postoperative surgical fusion of C5-6-7 with mild reverse 
lordosis of spinal curvature.  Hypertrophic foramenae 
encroachment on the left at C5-6 and bilaterally of C7-T1, 
more on the left.  The diagnosis was status post fusion of 
cervical spine, degenerative disc disease, with 
radiculopathy.

The Board finds that the preponderance of the evidence is 
against a disability rating greater than 40 percent for post-
operative C6-7 intervertebral disc syndrome with residual arm 
pain and traumatic arthritis of the cervical spine.  There 
also is no evidence of ankylosis to warrant a rating of 50 
percent or 100 percent.  Further, the evidence does not show 
incapacitating episodes of intervertebral disc disease of at 
least 6 weeks to warrant a 60 percent rating under DC 5243 
for rating intervertebral disc syndrome based on 
incapacitating episodes.  Additionally, there is no evidence 
of record of any current neurologic abnormalities to warrant 
a separate rating under another diagnostic code pursuant to 
Note (1) of the general rating formula for disease and 
injuries of the spine.  The Board acknowledged that the 
veteran has cervical pain and thus, recognizes the 
application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca.  A 
disability rating greater than 40 percent is not warranted 
under these provisions, however, because there is no 
persuasive evidence of additional functional loss due to 
pain, weakness, fatigue, or incoordination which would limit 
motion.  The Board notes that the veteran's complaints of 
pain and the demonstrated limitation of motion are 
contemplated by the current 40 percent rating.  Also, staged 
ratings are not for application since the veteran's 
postoperative C6-7 intervertebral disc syndrome with residual 
arm pain and traumatic arthritis of the cervical spine is 
compensated appropriately by the existing 40 percent rating.

The Board acknowledges the May 2008 statement of the 
veteran's representative in which he contended that the 
veteran's range of motion was limited at his February 2007 VA 
examination since he feared experiencing back pain.  The 
representative asserted that, since the veteran was unable to 
move for the examiner, this supported the veteran's claim 
that his disability had worsened and that he was entitled to 
a higher rating.  The Board is unaware of any legal basis for 
allowing a higher rating based on the veteran's inability to 
move due to fear of pain.

Finally, the Board finds that the criteria are not met for a 
higher rating for service-connected postoperative C6-7 
intervertebral disc syndrome with residual arum pain and 
traumatic arthritis of the cervical spine on an 
extraschedular basis.  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service connected disability has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  As noted previously, the veteran 
reported that he retired in 1996.  The Board finds that the 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.

III.  Postoperative Right (dominant) Carpal Tunnel Syndrome

The veteran's service-connected postoperative right 
(dominant) carpal tunnel syndrome has been rated by the RO 
under the provisions of DC 8599-8515. 

Under DC 8599, the postoperative right (dominant) carpal 
tunnel syndrome is rated by analogy under a closely related 
injury (DC 8515-paralysis of the median nerve) in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  See 
38 C.F.R. § 4.20.  

Under DC 8515 for the dominant hand, a rating of 10 percent 
is warranted for mild incomplete paralysis of the median 
nerve.  A rating of 30 percent is warranted for moderate 
incomplete paralysis of the median nerve.  A rating of 50 
percent is warranted for severe incomplete paralysis of the 
median nerve.  A maximum rating of 70 percent is warranted 
for complete paralysis of the median nerve; the hand inclined 
to the ulnar side, the index and middle fingers more extended 
than normally, considerable atrophy of the muscles of the 
thenar eminence, the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective, absence of flexion 
of index finger and feeble flexion of middle finger, cannot 
make a fist, index and middle fingers remain extended; cannot 
flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm; flexion of 
wrist weakened; pain with trophic disturbances.  See 
38 C.F.R. § 4.124a, DC 8515.

On VA examination in March 2006, the veteran complained of 
numbness in both hands and constant pain in the wrists, sharp 
and very severe pain which ran along his forearm, associated 
weakness, fatigue, and functional loss.  He could not button 
a shirt and could not hold a cup of coffee due to his 
weakness and denied flare-ups.  On physical examination, 
there was decreased muscle mass and decreased sensation 
throughout the fingers and hands bilaterally, evidence of 
mild-to moderate muscle atrophy bilaterally, and positive 
compression tests.  The VA examiner diagnosed postoperative 
carpal tunnel syndrome.
 
On VA examination in February 2007, the veteran complained of 
pain which was 9/10 on a pain scale, numbness of the wrist 
and hands, pain aggravated with motion, and a loss of 
strength which affected his ability to do things with his 
fingers such as buttoning his clothes.  The veteran used 
braces constantly.  He denied any locking or dislocation but 
admitted that his wrists gave way occasionally and that they 
would swell all of the time.  On physical examination, there 
was swelling and scars on the palmar aspect of the wrist 
joint with tenderness in both wrists.  Dorsiflexion of the 
right wrist was 0 to 40 degrees and palmar flexion was 0 to 
60 degrees due to pain.  Repetitive use of dorsiflexion was 0 
to 40 degrees, palmar flexion 0 to 60 degrees, ulnar 
deviation 0 to 45 degrees and radial deviation was 0 to 20 
degrees without limitation of motion due to pain, fatigue, 
weakness or lack of endurance.  The impression was bilateral 
arthritic changes of distal lateral carpal joints.  The VA 
examiner continued that the irregularity in separate bone 
density adjacent to pisiform carpal bone on the right was 
probably post traumatic or as a result of an old injury.  The 
VA examiner diagnosed postoperative carpal tunnel syndrome of 
the right wrist with evidence of arthritis.

As noted above, normal range of motion of the wrist is as 
follows: dorsiflexion 0 to 70 degrees, palmar flexion 0 to 80 
degrees, ulnar deviation 0 to 45 degrees, and radial 
deviation 0 to 20 degrees.  See 38 C.F.R. § 4.71a, Plate I 
(2007).

The Board finds that the evidence supports assigning a 
30 percent rating for the veteran's service-connected 
postoperative right (dominant) carpal tunnel syndrome.  The 
range of motion in the veteran's right wrist is the same as 
the range of motion in the left wrist, which exhibits 
moderate incomplete paralysis.  Under DC 8515, moderate 
incomplete paralysis of the median nerve merits a 30 percent 
rating.  See 38 C.F.R. § 4.124a, DC 8515 (2007).  Although 
the veteran's right wrist dorsiflexion and palmar flexion was 
limited on range of motion testing, the right wrist also 
exhibited a full range of motion on ulnar and radial 
deviation.  Thus, there is neither severe incomplete 
paralysis nor complete paralysis to warrant a rating greater 
than 30 percent (i.e., a rating of 50 percent or 70 percent) 
for the veteran's service-connected postoperative right 
(dominant) carpal tunnel syndrome.  In the present case, 
applying the DeLuca factors does not result in a rating 
greater than 30 percent for service-connected postoperative 
right (dominant) carpal tunnel syndrome.  As noted above, the 
veteran's right wrist ulnar deviation was 0 to 45 degrees and 
radial deviation was 0 to 20 degrees without limitation of 
motion due to pain, fatigue, weakness or lack of endurance.  
Although the Board recognizes that the veteran continues to 
complain on pain, his complaints and the demonstrated 
limitation of motion for wrist dorsiflexion and palmar 
flexion are contemplated by the higher 30 percent rating 
assigned.  The Board notes that staged ratings are not for 
application since the veteran's postoperative right carpal 
tunnel syndrome is compensated appropriately by the higher 30 
percent rating assigned.

Finally, the Board notes that the veteran is not entitled to 
a higher rating than 30 percent for postoperative right 
(dominant) carpal tunnel syndrome on an extraschedular 
basis.  38 C.F.R. § 3.321(b)(1).  There has been no showing 
by the veteran that the service connected postoperative right 
(dominant) carpal tunnel syndrome has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  As noted above, the veteran has been 
retired since 1996 throughout the pendency of this appeal.  
Accordingly, the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.


ORDER

Entitlement to an earlier effective date prior to August 20, 
2004 for the grant of a 100 percent evaluation for residuals 
of polio, loss of both feet is denied.

Entitlement to an earlier effective date prior to August 20, 
2004 for the grant of special monthly compensation based on 
loss of use of both feet is denied.

Entitlement to a disability rating greater than 20 percent 
for postoperative left (non-dominant) carpal tunnel syndrome 
is denied.  

Entitlement to a disability rating greater than 40 percent 
for postoperative C6-7 intervertebral disc syndrome with 
residual arm pain and traumatic arthritis of the cervical 
spine is denied.

Entitlement to a disability rating of 30 percent for 
postoperative right (dominant) carpal tunnel syndrome is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.




______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


